CHINA RUNJI CEMENT INC. Xian Zhong Town, Han Shan County Chao Hu City, Anhui Province People’s Republic of China March 24, 2011 VIA EDGAR United States Securities and Exchange Commission treet N.E., Washington, D.C. 20549-4631 Attention: Kevin Stertzel Division of Corporation Finance Dear Sirs: Re: China Runji Cement, Inc. (the “Company”) Form 10-K/A for the Fiscal Year Ended August 31, 2010 Filed February 25, 2011 Form 10-Q for the Fiscal Quarter Ended November 30, 2010 Filed January 14, 2011 Response Letter Dated February 25, 2011 File No. 0-51755 Due to our advisors not being able to prepare a response to the latest questions from the commission, we request an extension to file a response to April 8, 2011. Yours truly, /s/ Shouren Zhao Shouren Zhao Chairman and CEO
